Rose, J.
This is a controversy between the Travelers Insurance Company, claimant, and Martina G. Dishner, administra*233trix of the estate of Thomas V. Golden, deceased, over a contingent claim based on a plea for a deficiency judgment against the Golden estate in a pending action to foreclose a real estate mortgage executed by Golden in his lifetime to secure a note for $5,000. The time limited by the county court for the filing and barring of claims expired before the contingent claim was presented. On application of claimant the county court allowed the claim to be filed as a belated one, over objections of the administratrix. Later the claim was allowed as a contingent claim against the estate. Upon appeal to the district court it was held that the claim-was barred by the order of the county court pursuant to the nonclaim ■ statute. From the judgment of the district court claimant appealed to the supreme court.
An examination of the record results in a finding that good cause for permission to file the claim- in the county court out of time was not shown for reasons stated in the opinion in the case of In re Estate of Golden, ante, p. 226, decided herewith.
Affirmed.